Citation Nr: 0335298	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
on a direct basis.  

2.  Entitlement to service connection for a disability 
manifested by loss of sexual drive.  

3.  Entitlement to service connection for hair loss on a 
direct basis.  

4.  Entitlement to service connection for hair loss a a 
chronic disability resulting from an undiagnosed illness.  

5.  Entitlement to service connection for irritable bowel 
syndrome as a chronic disability resulting from an 
undiagnosed illness.  

6.  Entitlement to service connection for prostatitis on a 
direct basis.  

7.  Entitlement to service connection for prostatitis as a 
chronic disability resulting from an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers, with 
addresses, who have provided him 
treatment for problems related to 
allergic rhinitis, disability manifested 
by loss of sexual drive, hair loss, IBS, 
or prostatitis from November 2000 to the 
present.  Obtain records from each health 
care provider the veteran identifies.

2.  After completing the development 
described in paragraph 1, arrange with 
the appropriate VA medical facility for 
the veteran to be afforded a VA ENT 
examination.  Provide the examiner with 
the following instructions:

Please determine the etiology of allergic 
rhinitis.  The examiner should provide an 
opinion as to the medical probabilities 
that currently diagnosed allergic 
rhinitis originated in, or is otherwise 
traceable to, military service.  (The 
examiner should note the veteran's post-
service April 1987 private impression of 
perennial allergic rhinitis and April 
2001 VA diagnosis of allergic rhinitis.)  
Send the claims folder to the examiner 
for review.

3.  After completing the development 
described in paragraph 1, arrange with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by a dermatologist.  Provide 
the examiner with the following 
instructions:

The examiner should determine whether the 
veteran suffers from hair loss.  (The 
examiner should note the veteran's post-
service February 1994 VA findings of some 
patchy hair loss about the ankles, and 
April 2001 VA diagnosis of hair loss on 
lateral aspect of bilateral calves.)  The 
examiner should note and detail all 
reported symptoms related to hair loss.  
The examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints of hair loss, 
and indicate what precipitates and what 
relieves it.  The examiner should 
expressly state whether there are 
clinical, objective indications that the 
veteran is suffering from hair loss.  If 
there are objective indications that the 
veteran is suffering from this, the 
examiner must determine whether it can be 
attributed to any known clinical 
diagnosis.  For each diagnosed condition 
relative to hair loss, the examiner 
should provide an opinion as to the 
medical probabilities that the condition 
is attributable to the veteran's period 
of military service.  For any hair loss 
that cannot be attributed to a known 
clinical diagnosis, the examiner should 
be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Persian Gulf War, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

4.  After completing the development 
described in paragraph 1, arrange with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by a gastroenterologist.  
Provide the examiner with the following 
instructions:

The examiner should determine whether the 
veteran suffers from symptoms of IBS.  
(The examiner should note the veteran's 
post-service April 2001 finding of no 
diagnosis of IBS.)  The examiner should 
note and detail all reported symptoms 
related to such a syndrome.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints, and indicate what 
precipitates and what relieves it.  If 
the examiner finds that additional 
examination is deemed warranted by other 
specialists in order to ascertain the 
nature or etiology of the symptom, this 
development should be conducted.  The 
examiner should expressly state whether 
there are clinical, objective indications 
that the veteran is suffering from 
symptoms suggestive of IBS.  If there are 
objective indications that the veteran is 
suffering from symptoms, the examiner 
must determine whether these symptoms can 
be attributed to any known clinical 
diagnosis.  For those symptoms and 
conditions that cannot be attributed to a 
known clinical diagnosis, the examiner 
should be asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Persian Gulf War, or 
that the undiagnosed illness was caused 
by a supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

5.  After completing the development 
described in paragraph 1, arrange with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
genitourinary examination.  Provide the 
examiner with the following instructions:

The examiner should determine whether the 
veteran suffers from prostatitis or a 
disability manifested by loss of sexual 
drive.  (The examiner should note the 
veteran's post-service November 1996 
private notation of prostatitis-like 
symptoms, January 1997 private finding of 
chronic prostatitis, and March 2001 VA 
assessment of prostatitis by history.)  
The examiner should note and detail all 
reported symptoms related to prostatitis 
and disability manifested by loss of 
sexual drive.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of all 
complaints of such symptoms, and indicate 
what precipitates and what relieves it.  
Testosterone tests should be conducted.  
If the examiner finds that additional 
examination is deemed warranted by other 
specialists in order to ascertain the 
nature or etiology of any symptom, this 
development should be conducted.  The 
examiner should expressly state whether 
there are clinical, objective indications 
that the veteran is suffering from 
symptoms relative to prostatitis or 
disability manifested by loss of sexual 
drive.  If there are objective 
indications that the veteran is suffering 
from symptoms, the examiner must 
determine whether these symptoms can be 
attributed to any known clinical 
diagnosis.  For each diagnosed condition, 
the examiner should provide an opinion as 
to the medical probabilities that the 
condition is attributable to the 
veteran's period of military service.  
For those symptoms and conditions that 
cannot be attributed to a known clinical 
diagnosis, the examiner should be asked 
to determine if there is affirmative 
evidence that the undiagnosed illness was 
not incurred during active service during 
the Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf War.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



